          Case 8:18-cv-03019-GJH Document 61 Filed 08/28/20 Page 1 of 2




                                                               Scott A. Zebrak
                                                               4530 Wisconsin Avenue NW, 5th Floor
                                                               Washington, DC 20016
                                                               202.450.3758 | scott@oandzlaw.com


August 28, 2020

Via ECF

Honorable George J. Hazel
United States District Court, District of Maryland
Greenbelt Division
6500 Cherrywood Lane
Suite 445A
Greenbelt, MD 20770

       Re:     American Chemical Society et al. v. ResearchGate GmbH,
               No. 8:18-cv-03019-GJH

Dear Judge Hazel:

        On behalf of Plaintiffs the American Chemical Society (“ACS”) and Elsevier Inc.,
Elsevier Ltd., and Elsevier B.V. (collectively, “Elsevier”) in the above-referenced action, we
write to file this Interim Sealing Motion to seal the letter motion for a protective order Plaintiffs
filed today.1 ECF No. 60.

        Local Rule 105.11 and Section 5 of the Protective Order entered by the Court (ECF Nos.
32, 35) require a party filing information with the Court that is confidential under the Protective
Order to file such confidential information under seal and concurrently file an Interim Sealing
Motion to seal the confidential information. Plaintiffs file this Interim Sealing Motion to comply
with these requirements.

        Plaintiffs’ motion for a protective order and the supporting papers involve the nature and
scope of business relationships between Plaintiffs and a third-party service provider, including a
specific product initiative of the third party, an email from the third party’s then CEO to Elsevier
regarding that initiative, and Elsevier’s discussion of the email. The details of those business
relationships and Plaintiffs’ communications with the third-party service provider are
commercially sensitive and confidential. Accordingly, when Elsevier produced the emails

1
 Plaintiffs file this letter motion pursuant to the Court’s guidance at the Rule 16 Scheduling
Conference on February 28, 2019. If the Court prefers a formal motion, Plaintiffs will proceed
with filing a motion under L.R. 104.8 and 105.
          Case 8:18-cv-03019-GJH Document 61 Filed 08/28/20 Page 2 of 2



discussed in the motion, it designated the documents as CONFIDENTIAL and HIGHLY
CONFIDENTIAL – ATTORNEYS’ EYES ONLY, respectively.

        This confidential information is necessary to Plaintiffs’ motion for a protective order
because the emails and Plaintiffs’ business relationship with the third-party service provider are
at the core of the non-party discovery Defendant is seeking, which is the subject of Plaintiffs’
motion.

        Under the Protective Order, sealing is necessary to maintain the confidentiality of the
protected information. Accordingly, to protect Plaintiffs’ commercially sensitive confidential
business information, Plaintiffs respectfully request that Plaintiffs’ Motion for a Protective Order
be sealed.



                                                      Respectfully submitted,

                                                      /s/ Scott A. Zebrak

                                                      Scott A. Zebrak

cc: Counsel of Record (via ECF)




                                                 2
